DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Applicant’s response filed on December 22, 2020 has been entered.
	Claims 38-50 and 52-54 are pending. Claims 38-50, 52, and 53 are under examination. Claim 54 remains withdrawn as being drawn to a non-elected invention. 

Response to Arguments
3.	Applicant’s arguments filed on December 22, 2020 have been fully considered.
	Priority
	Applicant argues that in view of the amendments to claim 41, that claim should have an effective filing date of December 21, 2016 (i.e., the filing date of the ‘605 provisional application) (Remarks, page 9).
	This argument was persuasive. The examiner agrees that claim 41 has an effective filing date of December 21, 2016. It is also noted that all of the claims currently under examination have an effective filing date of December 21, 2016. 
	Objection to the Drawings
	Applicant argues that the objection should be withdrawn because sequence identifiers have been added to Figures 6B and 7 (Remarks, page 9).
	This argument was persuasive. The objection has been withdrawn.
	Objection to the Specification
	Applicant argues that the objection to the specification should be withdrawn in view of the amendments to claim 41 (Remarks, page 9).
	This argument was persuasive. The objection has been withdrawn. 
	Objections to claims 39-41 and 43
	Applicant argues that the objections should be withdrawn in view of the amendments to claims 39-41 and 43 (Remarks, page 9).
	This argument was persuasive. The objections have been withdrawn.
	Rejection of claims 38-53 under 35 U.S.C. 112(b)
	Applicant argues that the rejection should be withdrawn in view of the amendments to claims 38 and 42 and the cancellation of claim 51 (Remarks, pages 9-10).
	This argument was persuasive. The rejection has been withdrawn. 
	Rejection of claim 51 under 35 U.S.C. 112(d)
	Applicant argues that the rejection is moot since claim 51 has been canceled (Remarks, page 10).
	This argument was persuasive. The rejection has been withdrawn. 
	Rejections of claims 38-53 under 35 U.S.C. 103 citing Weitz as the primary reference
	Applicant argues that the rejections should be withdrawn and references the interview discussion of December 14, 2020 (Remarks, page 10).
	This argument was persuasive. The rejections have been withdrawn. As noted by Applicant in the interview agenda, the specification of the instant application teaches that lysing after breaking the emulsion may allow for use of a wider range of lysis conditions compared to 1 As well, since it is not clear that the ordinary artisan would have considered this possible advantage to outweigh the convenience and potential reduction in reagents offered by in-emulsion lysis, there is no clear rationale to modify the method of Weitz such that lysis occurs after breaking of the emulsion as required by the instant claims. Similarly, with regard to the in-emulsion fragmentation step in the instant claims, it is not clear that in-emulsion fragmentation would be advantageous or present no material difference compared to the bulk fragmentation disclosed in Weitz. In-emulsion fragmentation may require smaller amounts of reagents, but conducting this step in the emulsion may present the same disadvantage as in-emulsion lysis—potential constraints as to suitable fragmentation conditions. As well, the continued presence of fragmentation reagents in the droplets, which appears to be more likely in an in-emulsion process, could compromise the post-fragmentation barcoding step. In view of the foregoing, there is no proper rationale for modifying Weitz to arrive at the claimed methods, and the rejections have been withdrawn. 
	Double Patenting
	Applicant requests that the issue be held in abeyance until the claims are in condition for allowance, at which time filing a terminal disclaimer will be considered (Remarks, page 11).
	In response, the provisional rejection of claims 38-40, 43-48, 52, and 53 under 35 U.S.C. 101 as claiming the same invention as that of claims 1-3, 20, 21, 24, 26, 28, 29, 34, and 35 of co-pending Application Serial No. 16/468,652 has been withdrawn in view of the amendments to the instant claims. 

	The provisional rejection of claims 41, 42, 49, and 50 on the ground of nonstatutory double patenting as being unpatentable over the claims of co-pending Application Serial No. 16/468,652 has been maintained with modifications to address the claim amendments. 
	It is also noted that the instant application and the ‘652 application have the same effective filing date. As discussed in MPEP 1490 VI.D.2.b, when two applications with patentably indistinct claims have the same effective filing date, the provisional non-statutory double patenting rejection made in each application is to be maintained until the rejections are overcome, either by demonstrating that the claims are patentably distinct or filing a terminal disclaimer. 

Nucleotide and/or Amino Acid Sequence Disclosures
4.	The replacement drawings filed on December 22, 2020 include sequence identifiers (SEQ ID NOs: 16-27) in Figures 6B and 7. The sequence listing filed on April 15, 2020 contains only fifteen sequences, though, and a new sequence listing was not filed with the response of December 22, 2020. Accordingly, the application fails to comply with 37 CFR 1.821.

Claim Objections
5.	Claim 38 is objected to because the claim contains multiple instances of “DNA- containing” instead of “DNA-containing”.

	Claim 49 is objected to because “comprise” in line 2 should be replaced with “comprises” since “population” is singular. 

Double Patenting
6.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 38-50, 52, and 53 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-36 of co-pending Application Serial No. 16/468,652.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘652 application overlap in scope with the claims of in the instant application and teach or suggest all of their features for the reasons set forth below.
The instant claims are drawn to a method for sequencing genomic DNA from single cells. Independent claim 38 in the instant application requires performance of the following steps: (i) encapsulating, in a plurality of emulsions, a population of single cells in molten gel droplets, wherein each molten gel droplet contains zero or one cells; (ii) solidifying the population of molten gel droplets, within the plurality of emulsions, to provide a population of solidified microgel droplets; (iii) breaking the plurality of emulsions to provide a population of solidified microgels; (iv) lysing cells contained in the population of solidified microgels; (v) purifying 
Claim 1 of the ‘652 application is also drawn to a method for sequencing genomic DNA from single cells. The method recited in this claim contains all of the elements of the instant claim 1 with one exception: claim 1 of the ‘652 application does not clearly indicate that the single cells are encapsulated in a plurality of emulsions as required by amended claim 1 of the instant application. Encapsulation in a plurality of emulsions is suggested by the claims of the ‘652 application for two reasons, though. First, by reciting “breaking the emulsions” in the third step, claim 1 of the ‘652 application suggests that a plurality of emulsions are used in the cell encapsulation step. Second, the ordinary artisan would have recognized that any desired number of emulsions could be used for the cell encapsulation step, and, accordingly, would have been motivated to use a plurality of emulsions for this purpose. Thus, the instant claim 38 and claim 1 of the ‘652 application are not patentably distinct.
The limitations of the instant claims 39 and 40 are recited in claims 2 and 3, respectively. 
The instant claim 41 requires the molten gel droplets to comprise polyacrylamide and PEG. The claims of the ‘652 application do not teach that the molten gel droplets are formed from the specific combination of reagents recited in the instant claims, but they do state the following: (i) the molten gel droplets may comprise PEG (claim 13); and (iii) the molten gel droplets may comprise acrylamide (claim 16). As discussed in MPEP 2144.06 I, it is prima facie to combine compounds known to be useful for the same purpose in the absence of unexpected prima facie case of obviousness, and, accordingly, the instant claim 41 is not patentably distinct from the claims of the ‘652 application. 
The instant claim 42 requires the solidification step to comprise one or more of the following: (i) cooling the population of molten gel droplets, (ii) chemically crosslinking PEG, (iii) photo-crosslinking of the PEG, or (iv) chemically or photo-crosslinking the polyacrylamide. The claims of the ‘652 application are not identical in scope to this claim since each of these options is recited in a separate dependent claim instead of a single claim. See claims 12, 14, 15, 17, and 18 of the ‘652 application. Thus, although the scope is not identical, the options presented in the instant claim 42 are suggested by the claims of the ‘652 application, and this claim is not distinct from those of the ‘652 application.
The limitations of the instant claims 43-48 are recited in claims 20, 21, 24, 26, 28, and 29, respectively, of the ‘652 application.
The instant claim 49 requires the purified genomic DNA-containing droplets to contain a transposase and a transposon. Claim 30 of the ‘652 application recites this subject matter in combination with a requirement for washing. Thus, claim 30 of the ‘652 application recites a species of the method recited in the instant claim 49. As discussed in MPEP 804 II.B.1, a species claim anticipates a more generic claim. Thus, the instant claim 49 is not patentably distinct from the claims of the ‘652 application. 
The instant claim 50 depends from claim 38 and requires the purified genomic DNA-containing droplets to contain a transposase and a transposon. This claim also requires the 
The limitations of the instant claims 52 and 53 are recited in claims 34 and 35, respectively, of the ‘652 application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
8.	No claims are currently allowable.
	Spencer et al. (The ISME Journal 2016; 10: 427-436) is cited as a reference of interest for its disclosure of a method comprising the following steps (see Fig. 1): (i) mixing cells and acrylamide in emulsion oil; (ii) polymerizing the acrylamide to encapsulate single cells in gel droplets in the emulsion; (iii) breaking the emulsion; (iv) lysing the cells in the gel droplets and purifying genomic DNA in the droplets; (v) re-emulsifying the gel droplets; (vi) amplifying gDNA in the droplets; and (vii) purifying and sequencing the resulting amplicons. As can be seen in Figure 1, the method of Spencer does not include the fragmentation and barcoding steps required by the instant claims. There is no proper rationale to modify the method of Spencer to include these steps since the goal of the method is to detect particular target nucleic acids via the fusion PCR step. See Fig. 1.
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291.  The examiner can normally be reached on 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 



/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The interview agenda, which is attached to the Interview Summary mailed on December 17, 2020, refers to para. 73 for this teaching. This citation is apparently to the published version of the application. The corresponding portion of the originally filed specification is para. 70 on p. 16.